Citation Nr: 1132005	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to October 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the Cleveland, Ohio RO, inter alia, denied service connection for hearing loss and tinnitus.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  

In December 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a June 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In July 2011, the Veteran submitted additional evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in August 2011.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In August 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 





REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

In this case, the Veteran asserts that his exposure to loud noise during service caused his current bilateral hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving as a first loader on the 35 mm guns aboard the U.S.S. Denebola.  

Initially, the Board notes that the Veteran's account of in-service noise exposure, from gun fire, is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  The Veteran's service treatment records reflect ear pain following exposure to loud gun fire, as well as treatment for ear infections.

The Board previously remanded the claims in December 2010 for the Veteran to undergo VA audiological evaluation and examination, and to obtain an etiology opinion regarding the Veteran's current bilateral hearing loss and tinnitus.

The Veteran underwent VA audiological evaluation and examination in January 2011 and April 2011.  Audiometric testing results reflected hearing loss to an extent recognized as a disability in each ear, pursuant to 38 C.F.R. § 3.385 (2010).  The examiner also noted that the Veteran had current tinnitus.  However, the opinion provided by the VA physician does not provide an adequate basis to decide the claims.

The examiner acknowledged that the Veteran had noise exposure during service, while serving as a gunner.  He also noted the Veteran's history of ear infections during service.  The examiner opined that the Veteran's current hearing loss and tinnitus were less likely than not related to noise exposure or other ear inflammation during service.  Notably, he stated that this conclusion was based on normal hearing in "all frequencies" on audiometric testing at the time of discharge.  However, audiometric testing measured in frequencies was not conducted at separation.  Rather, only spoken and whispered voice tests were administered.  Thus, the opinion appears to be based on inaccurate factual information.

Moreover, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's service treatment records contain the results of a July 1956 hearing test.  This test depicts decibel levels not typically associated with current audiometric testing.  The Board was unable to determine the significance of this hearing test, thus, in the previous remand, the Board requested that the examiner review the July 1956 in-service hearing test and discuss its significance, if any.  While the VA audiologist replicated the July 1956 hearing test results in her evaluation report, neither the January 2011 audiological evaluation report nor the April 2011 examination report provided any comment or discussion of the July 1956 audiometric test results.  

As the medical evidence currently of record is inadequate to resolve the claims for service connection for bilateral hearing loss and for tinnitus, further examination and a medical opinion by a VA ear, nose, and throat (ENT) physician or audiologist-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report of examination, the examiner should specifically address the Veteran's assertions regarding in-service noise exposure, the July 1956 in-service hearing test, and the spoken and whispered voice tests conducted at separation in October 1956.

Accordingly, the RO should arrange for the Veteran to undergo a VA ENT examination or audiological evaluation (with associated testing), by an appropriate physician or audiologist.  The Veteran is hereby advised that failure, without good cause, to report to the scheduled testing and/or examination may result in denial of the claim for service connection (as adjudication of the claim will be based on consideration of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled testing and/or examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the appointment(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain any outstanding VA treatment records.  The claims file contains VA medical records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, dated through November 30, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Mountain Home VAMC any outstanding records of treatment for bilateral hearing loss and tinnitus, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for bilateral hearing loss and for tinnitus.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to include, for the sake of efficiency, evidence submitted to the Board in July 2011 notwithstanding the waiver of RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Mountain Home VAMC any outstanding records of treatment for hearing loss and tinnitus, since November 30, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination or audiological evaluation, by an appropriate physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  The examiner should also indicate whether the Veteran has tinnitus.

Then, with respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure and ear infections.  In rendering the requested opinion, the examiner should specifically consider and discuss the in- and post-service treatment records.  In particular, the physician should discuss the significance (if any) of the July 1956 in-service hearing test and the October 1956 whispered and spoken voice tests (at separation).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).










This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



